            Case 7:20-cv-09430-VB Document 15 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
SAIM SARWAR.,                                                 :
                                                              :
                           Plaintiff,                         :
                                                                  ORDER
                                                              :
v.                                                            :
                                                                  20 CV 9430 (VB)
                                                              :
SAI RAM GROUP LLC,                                            :
                           Defendant.                         :
--------------------------------------------------------------x

     On November 12, 2020, plaintiff commenced the instant action against defendant Sai
Ram Group LLC.

       On December 8, 2020, plaintiff docketed a proof of service indicating service on
defendant on November 23, 2020. (Doc. #7). Accordingly, defendant had until December 14,
2020, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i).

        As of December 21, 2020, defendant had not answered, moved, or otherwise responded
to the complaint. Thus, that same day, the Court ordered plaintiff to seek a certificate of default
as to defendant by December 28, 2020, and thereafter to move, by order to show cause and in
accordance with the Court’s Individual Practices, for default judgment against defendant by
January 11, 2021. The Court warned in bold and underlined typeface that if plaintiff failed to
satisfy either deadline, the Court may dismiss the case without prejudice for failure to prosecute
or failure to comply with court orders. Fed. R. Civ. P. 41(b). (Doc. #8).

        To date, plaintiff has neither obtained a certificate of default nor moved, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant. Accordingly, the Court extends to January 20, 2021, plaintiff’s time to seek a
certificate of default, and extends to February 3, 2021, plaintiff’s time to move, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant. If plaintiff fails to comply with either deadline, the Court WILL dismiss this
case without prejudice for failure to prosecute or failure to comply with court orders. Fed.
R. Civ. P. 41(b).

Dated: January 13, 2021
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
